DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on June  6, 2022 regarding Application No. 14/696,166.  Applicants amended claims 1, 8, and 15 and previously canceled claims 3, 10, and 17.  Claims 1, 2, 4-9, 11-16, and 18-39 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on June 6, 2022 has been entered.


Priority
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No. 62/129,639 filed on March 6, 2015.




Response to Arguments
Applicants’ arguments filed on June 6, 2022 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 15, “update the image of the initial item by superimposing the template image on the image of the initial item to create a third image, wherein the third image includes information that allows the template image to be removed from the third image, and to reflect the action performed” (italics emphasis in the original), and Friedman, Jung, and Tang (Remarks, p. 14), the Office respectfully submits that figures 14F and 14K and paragraphs [0165] and [0166] of Friedman teach, for example, update the image of the “bear” item shown in figures 14F and 14K initial item by superimposing the activated filled in color/numeral at the center heart image on the image of the “bear” item shown in figures 14F and 14K initial item to create a third image of the activated filled in color/numeral at the center heart image superimposed on the image of the “bear” item shown in figures 14F and 14K initial item, and to reflect the Wishlist action performed.  Also, figure 9B and paragraph [0130] of Jung teach, for example, update the image of the virtual keypad VKP with English characters in figure 9B initial item by superimposing the English alphabet letter “S” template image on the image of the virtual keypad VKP with English characters in figure 9B initial item to create a third image of the English alphabet letter “S” template image superimposed on the image of the virtual keypad VKP with English characters in figure 9B initial item, wherein the English alphabet letter “S” template image superimposed on the image of the virtual keypad VKP with English characters in figure 9B initial item third image includes “C” above “←” key of the virtual keypad VKP with English characters information – i.e., information that indicates an associated function when the “C” above “←” key is selected/pressed.
In response to Applicants’ argument regarding Friedman, image of the bear, and “superimposing the template image on the image of the initial item to create a third image” (italics emphasis in the original) (Remarks, p. 14), the Office respectfully submits that the argument is not commensurate with the rejections and figures 14F and 14K and paragraphs [0165] and [0166] of Friedman teach, e.g., superimposing the activated filled in color/numeral at the center heart image on the image of the “bear” item shown in figures 14F and 14K initial item image to create a third image of the activated filled in color/numeral at the center heart image superimposed on the image of the “bear” item shown in figures 14F and 14K initial item.

In response to Applicants’ arguments regarding Friedman, “any relation between the created third image and information that allows a template image to be removed from the created third image” (italics emphasis in the original), and “the aspect of information that allows an image to be removed from another image” (italics emphasis in the original) (Remarks, p. 15), without conceding the arguments, the Office respectfully submits that the arguments are not commensurate with the rejections, as discussed in the rejections below.

In response to Applicants’ argument regarding Jung and “updating an image by superimposing the recognized handwriting character (presumably equated to the claimed ‘template image’) on the image to create a third image, where the third image includes information that allows the recognized handwriting character to be removed from the third image” (italics emphasis in the original) (Remarks, p. 16), the Office respectfully submits that figure 9B and paragraph [0130] of Jung teach, for example, update the image of the virtual keypad VKP with English characters in figure 9B initial item by superimposing the English alphabet letter “S” template image on the image of the virtual keypad VKP with English characters in figure 9B initial item to create a third image of the English alphabet letter “S” template image superimposed on the image of the virtual keypad VKP with English characters in figure 9B initial item, wherein the English alphabet letter “S” template image superimposed on the image of the virtual keypad VKP with English characters in figure 9B initial item third image includes “C” above “←” key of the virtual keypad VKP with English characters information – i.e., information that indicates an associated function when the “C” above “←” key is selected/pressed.

In response to Applicants’ argument regarding Jung and “an association of a third image with the recognized handwriting character” (Remarks, p. 16), the Office respectfully disagrees and submits that figure 9B and paragraph [0130] of Jung teach, for example, update the image of the virtual keypad VKP with English characters in figure 9B initial item by superimposing the English alphabet letter “S” template image on the image of the virtual keypad VKP with English characters in figure 9B initial item to create a third image of the English alphabet letter “S” template image superimposed on the image of the virtual keypad VKP with English characters in figure 9B initial item.  Thus, the recognized handwriting character, e.g., English alphabet letter “S” template image, is associated with a third image of, e.g., the English alphabet letter “S” template image superimposed on the image of the virtual keypad VKP with English characters in figure 9B initial item.

In response to Applicants’ argument regarding Jung and “an association between the created third image and information related to the created third image which is used for removing the recognized handwriting character from the third image” (italics emphasis in the original) (Remarks, p. 16), the Office respectfully submits that figure 9B and paragraph [0130] of Jung teach, for example, the English alphabet letter “S” template image superimposed on the image of the virtual keypad VKP with English characters in figure 9B initial item third image includes “C” above “←” key of the virtual keypad VKP with English characters information – i.e., information that indicates an associated function when the “C” above “←” key is selected/pressed.

In response to Applicants’ argument regarding Jung, above-recited features, and newly amended independent claim 15 (Remarks, p. 16), the Office respectfully submits that Jung teaches the features discussed above and in the rejections below and that the relevant features of newly amended independent claim 15 are taught and/or suggested by the references cited, as discussed in the rejections below.

In response to Applicants’ arguments regarding Friedman, Jung, “creation of a third image, where the third image includes information that allows the recognized handwriting character to be removed from the third image”, above-recited features, and newly amended independent claim 15 (Remarks, p. 17), the Office respectfully submits that Friedman and Jung teach the features discussed above and in the rejections below and that the relevant features are taught and/or suggested by the cited references, as discussed in the rejections below.

In response to Applicants’ arguments regarding Friedman, Jung, and Tang, above-recited features, and newly amended independent claims 1, 8, and 15 (Remarks, p. 17), the Office respectfully submits that Friedman and Jung teach the features discussed above and in the rejections below and that the relevant features are taught and/or suggested by the cited references, as discussed in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1, 2, 4-9, 11-16, and 18-39 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 9, 15, 16, 22, 25, 26, 28, 31, 32, 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in US 2013/0204739 A1 (hereinafter Friedman) in view of Jung in US 2012/0260208 A1 (hereinafter Jung), in further view of Griffin in US 2012/0146911 A1 (hereinafter Griffin), and in further view of Tang in US 2016/0096706 A1 (hereinafter Tang).

Regarding claim 15, Friedman (FIGs. 14F, 14K, and 14L) teaches:
A system for operating a mobile device ([0128] discloses that “[t]he system may include a… device… (such as a… smartphone… [or] tablet…”), the system comprising: 
a touchscreen of the mobile device ([0128] discloses that “[t]he system may include a... device… (such as a… smartphone… [or] tablet…”), and [0166] and [0171] discloses that an icon or graphic can be activated by touch); and
a processor coupled to the touchscreen (see [0128] and [0166] (i.e., a processor must connect to the touch screen input interface in a smartphone (or tablet) device in order to perform the function of touch), the processor configured to: 
display an image of an initial item (e.g., image of a “bear” item shown in Figs. 14F and 14K) in a window (e.g., a user uses left and right  arrow icons to view items such as bears and telescopes within the category viewing windows; [0119-0120]) on the touchscreen of the mobile device ([0128] discloses that the system may include a giver/profiler access device such as a PC or smartphone and [0171] discloses that the icon or graphic can be activated by touch); and
detect a first input on the touchscreen after the image of the initial item has been displayed in the window on the touchscreen (detect a first left or right arrow user touch input to view other items after an initial item such as a “bear” within the “bear” category; [0119]); 
determine whether an action is associated with an image (determine whether a Wishlist action is associated with an activated filled in color/numeral at the center heart image; Fig. 14F, [0165], and [0166]); 
in response to a determination that an action is associated with the image, perform the action associated with the image (in response to a determination that a Wishlist action is associated with the activated filled in color/numeral at the center heart image, perform the Wishlist action associated with the activated filled in color/numeral at the center heart image; Fig. 14F, [0165], and [0166]); and 
update the image of the initial item by superimposing the image on the image of the initial item to create a third image, and to reflect the action performed (update the image of the initial item, e.g., image of a “bear” item shown in Figs. 14F and 14K, by superimposing the activated filled in color/numeral at the center heart image on the image of the initial item, e.g., image of a “bear” item shown in Figs. 14F and 14K, to create a third image of the activated filled in color/numeral at the center heart image superimposed on the image of the initial item, e.g., image of a “bear” item shown in Figs. 14F and 14K, and to reflect the Wishlist action performed; Fig. 14F, [0165], and [0166]). 
However, it is noted that Friedman does not teach:
	a processor coupled to the touchscreen, the processor configured to:
detect a first touch and drag motion on the image of the initial item in the window on the touchscreen after the image of the initial item has been displayed in the window on the touchscreen; 
match the first touch and drag motion to a plurality of stored touch and drag motions;
in response to a determination that the first touch and drag motion is successfully matched to a stored touch and drag motion that corresponds with a template image of a number of template images:
determine whether an action is associated with the template image; 
in response to a determination that the action is associated with the template image, perform the action associated with the template image; and 
update the image of the initial item by superimposing the template image on the image of the initial item to create a third image, wherein the third image includes information that allows the template image to be removed from the third image, and to reflect the action performed; and 
in response to a determination that the first touch and drag motion is unsuccessfully matched to a stored touch and drag motion that corresponds with a template image of the number of template images, superimpose an image of the first touch and drag motion on the image of the initial item.
Jung (FIGs. 1, 2A, 4-6, 9B, 10A, and 12) teaches:
a processor coupled to a touchscreen (a processor, i.e., 180, coupled to a touchscreen 151; FIGs. 1 and 9B, [0062], and [0064]-[0066], see also [0143]), the processor (i.e., 180) configured to:
display an image of an initial item (virtual keypad VKP with English characters in FIG. 9B) in a window (touchscreen 151 window) on a touchscreen (151) of a mobile device (300) ([0041], [0113], and [0129]);
detect a first touch and drag motion (finger motion in FIG. 9B) on the image of the initial item (virtual keypad VKP with English characters in FIG. 9B) in the window (touchscreen 151 window) on the touchscreen (151) after the image of the initial item (virtual keypad VKP with English characters) has been displayed in the window (touchscreen 151 window) on the touchscreen (151) ([0129] and [0130]); 
recognize the first touch and drag motion (finger motion in FIG. 9B) to be one of a plurality of touch and drag motions (finger motions) (recognize the “S” finger motion in FIG. 9B to be one of a plurality of touch and drag finger motions (FIG. 9B, [0113], [0129], and [0130]);
in response to a determination that the first touch and drag motion (finger motion in FIG. 9B) is recognized to be the touch and drag motion that corresponds with a template image of a number of template images (in response to a determination that the “S” finger motion in FIG. 9B is recognized to be the finger motion that corresponds with a template image, such as a template image of the English alphabet letter “S”, of a number of template images, such as template images of English alphabet letters “A” through “Z”) ([0130]):
update the image of the initial item (virtual keypad VKP with English characters in FIG. 9B) by superimposing the template image (e.g., a template image of an English alphabet letter “S”) on the image of the initial item (virtual keypad VKP with English characters in FIG. 9B) to create a third image (e.g., image of the template image (e.g., a template image of an English alphabet letter “S”) superimposed on the image of the initial item (virtual keypad VKP with English characters in FIG. 9B)) (FIG. 9B and [0130]), wherein the third image (e.g., image of the template image (e.g., a template image of an English alphabet letter “S”) superimposed on the image of the initial item (virtual keypad VKP with English characters in FIG. 9B)) includes information (“C” above “←” key of the virtual keypad VKP with English characters information – i.e., information that indicates an associated function when the “C” above “←” key is selected/pressed; FIG. 9B) (FIG. 9B and [0130]); and 
in response to a determination that the first touch and drag motion (finger motion in FIG. 9B) is not recognized to be a touch and drag motion that corresponds with a template image (e.g., a template image of an English alphabet letter) of the number of template images (e.g., template images of English alphabet letters “A” through “Z”) (in response to a determination that a finger motion in FIG. 9B, such as a triangle shape finger motion, is not recognized to be a finger motion that corresponds with a template image, such as a template image of an English alphabet letter, of a number of template images of the English alphabet letters “A” through “Z”; see FIGs. 4 and 9B, [0015], [0016], [0040], [0041], [0043], [0078], [0100]-[0103], [0128]-[0130], and claim 8), superimpose an image of the first touch and drag motion (unrecognized finger motion) on the image of the initial item (virtual keypad VKP with English characters in FIG. 9B) (see [0040], [0041], [0043], [0078], and [0130], see also [0128] and [0129] (i.e., superimpose an image of a touch and drag finger motion that is not recognized to be a touch and drag motion that corresponds with a template image, e.g., a triangle shape touch and drag motion that does not correspond with a template image of a number of template images, e.g., English alphabet letters “A” through “Z”, on the image of the initial item, i.e., virtual keypad VKP with English characters), see also FIG. 4, [0015], [0016] (“When the handwriting mode is carried out, a trace of the drag may be displayed on the virtual keypad”), [0100]-[0103], and claim 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used the touch and drag motion features taught by Jung with the gift selection items of Friedman to increase user-friendliness so that the item selection in Friedman can be selected by using the touch and drag motion teaching of Jung without the need to use arrow keys as taught by Friedman.
However, it is noted that Friedman as modified by Jung does not explicitly teach:
wherein the third image includes information that allows the template image to be removed from the third image.
	Griffin (FIG. 2) teaches:
information (“←” key 224 of keyboard 120 information – i.e., information that indicates an associated function when the “←” key is selected/pressed; FIG. 2 and [0025]) that allows an image (i.e., image corresponding to a keyboard 120 input, e.g., letter “S”, displayed on display 118; see FIG. 2 and [0014]) to be removed (see FIG. 2, [0014], and [0025] discloses “a delete key 224 (also known as a backspace key)”).
	Thus, Friedman as modified by Jung and Griffin teaches:
a processor coupled to the touchscreen (processor and touchscreen taught by Friedman combined with the processor and touchscreen taught by Jung), the processor configured to (processor taught by Friedman combined with the processor taught by Jung; it would have been obvious to one of ordinary skill in the art to include the processor as it relates to the claimed functions because it would have been within the general skill of a worker in the art to select known features on the basis of their suitability for the intended use):
display an image of an initial item in a window on the touchscreen of the mobile device (display an image of an initial item, window, touchscreen, and mobile device taught by Friedman combined with display an image of an initial item, window, touchscreen, and mobile device taught by Jung);
detect a first touch and drag motion on the image of the initial item in the window on the touchscreen after the image of the initial item has been displayed in the window on the touchscreen (detect a first input, touchscreen, image of the initial item, and window of the touchscreen taught by Friedman combined with detect a first touch and drag motion, image of the initial item, window, and touchscreen taught by Jung); 
determine whether an action is associated with the template image (determine whether an action is associated and image taught by Friedman combined with the template image taught by Jung); 
in response to a determination that the action is associated with the template image, perform the action associated with the template image (in response to a determination, action, image, and perform the action taught by Friedman combined with the template image taught by Jung); and 
update the image of the initial item by superimposing the template image on the image of the initial item to create a third image, wherein the third image includes information that allows the template image to be removed from the third image, and, to reflect the action performed (update the image, initial item, superimposing the image, image of the initial item, create a third image, and to reflect the action performed by Friedman combined with update the image, initial item, superimposing the template image, image of the initial item, create a third image, the third image includes information, template image, and the third image taught by Jung and information that allows an image to be removed taught by Griffin); and 
superimpose an image of the first touch and drag motion on the image of the initial item (image of the initial item taught by Friedman combined with superimpose an image, first touch and drag motion, and image of the initial item taught by Jung).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Friedman as modified by Jung to include: the features taught by Griffin, so a user is able to delete an image.  (Griffin: see [0025]).
However, it is noted that Friedman as modified by Jung and Griffin does not explicitly teach:
match the first touch and drag motion to a plurality of stored touch and drag motions;
in response to a determination that the first touch and drag motion is successfully matched to a stored touch and drag motion that corresponds with a Serial No.: 14/696,1666 Examiner: K. KIYABU Docket No.: BABA-A4258USV2Art Unit: 2626template image of a number of template images; and 
in response to a determination that the first touch and drag motion is unsuccessfully matched to a stored touch and drag motion that corresponds with a template image of the number of template images.
Tang (FIG. 5B, see also FIGs. 4, 5A, and 6) teaches:
match a first touch and drag motion (touch and drag motion of a user drawn star shape on a touchscreen in FIG. 5B; note: FIG. 5B appears to incorrectly identify the touchscreen, described as element 200 in [0029], as element 552, which is described as handwriting picture/pattern 552 in [0030]) to a stored touch and drag motion ([0029] and [0030]; i.e., match a star shape touch and drag motion to a stored picture/pattern);
the first touch and drag motion (touch and drag motion of a user drawn star shape on a touchscreen in FIG. 5B; note: FIG. 5B appears to incorrectly identify the touchscreen, described as element 200 in [0029], as element 552, which is described as handwriting picture/pattern 552 in [0030]) is successfully matched to a stored touch and drag motion ([0029] and [0030]; i.e., the star shape touch and drag motion is successfully matched to a stored picture/pattern)Serial No.: 14/696,1666 Examiner: K. KIYABUDocket No.: BABA-A4258USV2Art Unit: 2626; and 
the first touch and drag motion (touch and drag motion of a user drawn star shape on a touchscreen in FIG. 5B; note: FIG. 5B appears to incorrectly identify the touchscreen, described as element 200 in [0029], as element 552, which is described as handwriting picture/pattern 552 in [0030]) is unsuccessfully matched to a stored touch and drag motion ([0029] and [0030]; i.e., the star shape touch and drag motion is unsuccessfully matched to a stored picture/pattern).
	Thus, Friedman as modified by Jung, Griffin, and Tang teaches:
match the first touch and drag motion to a plurality of stored touch and drag motions (match a first touch and drag motion to a stored touch and drag motion taught by Tang combined with recognize a first touch and drag motion to be one of a plurality of touch and drag motions by Friedman as modified by Jung);
in response to a determination that the first touch and drag motion is successfully matched to a stored touch and drag motion that corresponds with a template image of a number of template images (first touch and drag motion recognition of Friedman as modified by Jung combined with the first touch and drag motion is successfully matched of Tang); and 
in response to a determination that the first touch and drag motion is unsuccessfully matched to a stored touch and drag motion that corresponds with a template image of the number of template images (first touch and drag motion not recognized of Friedman as modified by Jung combined with first touch and drag motion is unsuccessfully matched of Tang).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system for operating a mobile device taught by Friedman as modified by Jung to include: the features taught by Tang, in order to obtain the benefit of providing input recognition by mapping input to a stored pattern to determine a match (Tang: see [0029] and [0030]).

Regarding claim 1, this claim is rejected under similar rationale as claim 15 above.

Regarding claim 8, this claim differs from claim 15 above in that the claim additionally recites “A non-transitory computer-readable storage medium having embedded therein program instructions, when executed by one or more processors of a computer, causes the computer to execute a process for operating a mobile device”.  These features are taught by Jung (program for processing and controlling controller 180 that controls the overall operations of mobile terminal 100 stored in memory 160 that is implemented using, e.g., a hard disk type or magnetic disk) (FIG. 1 and [0057], [0058], and [0062]).  Thus, claim 8 is rejected under similar rationale as claim 15 above.

Regarding claim 16, Friedman as modified by Jung, Griffin, and Tang teaches:
The system of claim 15.
	Friedman further teaches:
including the processor (see [0128] and [0166] (i.e., a processor connected to a touch screen input interface in a smartphone (or tablet) device in order to perform the function of touch).
	However, it is noted that Friedman, as particularly cited, does not teach:
wherein the processor is further configured to: 
detect a second touch and drag motion on the touchscreen after the superimposed template image has been displayed; 
match the second touch and drag motion to the plurality of stored touch and drag motions; and 
in response to a determination that the second touch and drag motion is successfully matched to a stored touch and drag motion that corresponds with a command of a plurality of commands, replace the superimposed template image displayed in the window on the touchscreen of the mobile device with an image of another item,
wherein the second touch and drag motion is detected over the image of the initial item.  

	Jung (FIGs. 1, 9B, and 10A) teaches:
wherein a processor ([0065]) is further configured to ([0064]): 
detect a second touch and drag motion (finger motion in FIG. 10A) on the touchscreen (151) after a superimposed template image (superimposed image of an initial item (virtual keypad VKP with English characters) and a template image (e.g., English alphabet letter “S” in FIG. 9B)) has been displayed (see FIGs. 9B and 10A, [0129], and [0132]); 
a plurality of touch and drag motions (e.g., finger motions in FIG. 9B and 10A) ([0129] and [0132]); and 
in response to a determination that the second touch and drag motion (finger motion in FIG. 10A) is recognized to be a touch and drag motion that corresponds with a command of a plurality of commands (in response to a determination that the finger motion in FIG. 10A is recognized to be a finger motion that corresponds with a command, such as a command to generate list information on input modes, of a number of commands, such as a command to change from an English character keypad to a numerical keypad as shown in FIG. 7A, a command to change an English character keypad to a Korean character keypad as shown in FIG. 8A, and a command to change an English character keypad to a symbol keypad as shown in FIG. 9A; [0117], [0118], [0122], [0123], [0127], [0128], [0132], and [0133]; note that FIGs. 7A, 8A, 9A, and 10A are operation examples illustrating the method in FIG. 6; [0113]), replace the superimposed template image displayed in a window on the touchscreen (151) of a mobile device (300) with an image of another item (e.g., replace the superimposed image of the virtual keypad VKP with English characters and the template image of the English alphabet letter “S” in the touchscreen 151 window on the touchscreen 151 of mobile device 300 with an image of a Korean input mode and a blank output window WND after selecting the Korean language input mode from the list of languages in FIG. 10A and deleting the English alphabet letter “S” with the finger motion in FIG. 12; FIGs. 9B, 10A, and 12; [0130], [0132], [0133], [0140], and [0141]; note that FIGs. 9B, 10A, and 12 are operation examples illustrating the method in FIG. 6; [0113]),
wherein the second touch and drag motion (finger motion in FIG. 10A) is detected over the image of the initial item (virtual keypad VKP with English characters in FIGs. 9B and 10A) (FIGs. 9B and 10A, [0130], and [0132]; note that FIGs. 9B and 10A are operation examples illustrating the method in FIG. 6; [0113]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Friedman, as particularly cited, to include: the features taught by Jung, such that Friedman as modified, as particularly cited, teaches: the relevant claimed features, in order to obtain the benefit of enabling a touch and drag command input (Jung: see [0130]).
However, it is noted that Friedman as modified by Jung and Griffin does not explicitly teach:
match the second touch and drag motion to the plurality of stored touch and drag motions; and
in response to a determination that the second touch and drag motion is successfully matched to a stored touch and drag motion that corresponds with a command of a plurality of commands.


Tang (FIG. 5B, see also FIGs. 4, 5A, and 6) teaches:
match a second touch and drag motion (touch and drag motion of a user entered ‘Z’ shape on a touchscreen in FIG. 5A) to a stored touch and drag motion ([0029] and [0030]; i.e., match a ‘Z’ shape touch and drag motion to a stored picture/pattern); and 
the second touch and drag motion (touch and drag motion of a user entered ‘Z’ shape on a touchscreen in FIG. 5A) is successfully matched to a stored touch and drag motion ([0029] and [0030]; i.e., the ‘Z’ shape touch and drag motion is successfully matched to a stored picture/pattern).
	Thus, Friedman as modified by Jung, Griffin, and Tang teaches:
match the second touch and drag motion to the plurality of stored touch and drag motions (match a second touch and drag motion to a stored touch and drag motion as taught by Tang combined with a second touch and drag motion and a plurality of touch and drag motions, e.g., finger motions in FIGs. 9B and 10A, as taught by Friedman as modified by Jung); and 
in response to a determination that the second touch and drag motion is successfully matched to a stored touch and drag motion that corresponds with a command of a plurality of commands (second touch and drag motion recognition of Friedman as modified by Jung combined with the second touch and drag motion is successfully matched of Tang).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system for operating a mobile device taught by Friedman as modified by Jung and Griffin to include: the features taught by Tang, in order to obtain the benefit of providing input recognition by mapping input to a stored pattern to determine a match (Tang: see [0029] and [0030]).

Regarding claims 2 and 9, these claims are rejected under similar rationale as claim 16 above.

Regarding claim 34, Friedman as modified by Jung, Griffin, and Tang teaches:
The system of claim 16. 		
However, it is noted that Friedman, as particularly cited, does not teach:
wherein when the command is a next command, the processor is further configured to replace the superimposed template image displayed in the window on the touchscreen of the mobile device with an image of a next item.
Jung (FIGs. 1, 9B, and 10A) teaches:
wherein when a command is a next command (i.e., next type of virtual keypad VKP), a controller (180) is further configured to replace a superimposed template image (superimposed image of an initial item (virtual keypad VKP with English characters) and a template image (e.g., “S” character template image in FIG. 9B)) displayed in the window (touchscreen 151 window) on a touchscreen (151) of a mobile device (300) with an image of a next item (virtual keypad VKP with Korean characters after selecting “Korean” from list information on input modes  in FIG. 10A) (see FIGs. 9B and 9A, [0041], [0062], [0113], [0132], and [0133]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Friedman, as particularly cited, to include: the features taught by Jung, such that Friedman as modified, as particularly cited, teaches: the claimed features, in order to obtain the benefit of enabling changing a language input mode (Jung: see FIG. 10A and [0133]).

Regarding claims 22 and 28, these claims are rejected under similar rationale as claim 34 above.

Regarding claim 37, Friedman as modified by Jung, Griffin, and Tang teaches:
The system of claim 15.
Friedman (FIGs. 14F, 14K, and 14L) further teaches:
wherein the initial item is offered for purchase on the mobile device (see FIG. 14L and [0121], see also FIG. 14K and [0120] and FIG. 14F and [0165]).

Regarding claims 25 and 31, these claims are rejected under similar rationale as claim 37 above.

Regarding claim 38, Friedman as modified by Jung, Griffin, and Tang teaches:
The system of claim 15.
Friedman (FIG. 14F) further teaches:
wherein the image of the initial item comprises a display context having a temporal context (FIG. 14F and [0119] (i.e., navigating through content images; or switching display screens)).

Regarding claims 26 and 32, these claims are rejected under similar rationale as claim 38 above.


Claims 4, 11, 18, 23, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in US 2013/0204739 A1 (hereinafter Friedman) in view of Jung in US 2012/0260208 A1 (hereinafter Jung), in further view of Griffin in US 2012/0146911 A1 (hereinafter Griffin), in further view of Tang in US 2016/0096706 A1 (hereinafter Tang), and in further view of Dipin in US 2015/0324078 A1 (hereinafter Dipin).

Regarding claim 18, Friedman as modified by Jung, Griffin, and Tang teaches:
The system of claim 16.
	However, Friedman as modified by Jung, Griffin, and Tang does not teach:
wherein the plurality of commands includes a swipe left and a swipe right.
	Dipin (FIGs. 1 and 3) teaches:
a plurality of commands (swipe left, swipe right, and tap commands) includes a swipe left and a swipe right ([0068], [0069], and [0093]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Friedman as modified by Jung, Griffin, and Tang, as particularly cited, to include: the features taught by Dipin, such that Friedman as modified, as particularly cited: teaches the claimed features, in order to obtain the benefit of enabling scrolling of screens (Dipin: [0068]).

Regarding claims 4 and 11, these claims are rejected under similar rationale as claim 18 above.

Regarding claim 35, Friedman as modified by Jung, Griffin, and Tang teaches:
The system of claim 16.



	However, it is noted that Friedman does not teach:
wherein when the command is a previous command, the processor is further configured to replace the superimposed template image displayed in the window on the touchscreen of the mobile device with an image of a previous item.
Jung (FIG. 9B) teaches:
a superimposed template image (superimposed image of an initial item (virtual keypad VKP with English characters) and a template image (e.g., “S” character template image in FIG. 9B)) displayed in a window (touchscreen 151 window) on a touchscreen (151) of a mobile device (300) (FIG. 9B right side drawing, [0041], [0113], and [0130]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Friedman to include: the features taught by Jung, in order to obtain the benefit of enabling a user to view a touch and drag motion input entered (Jung: see [0130]).
However, it is noted that Friedman as modified by Jung, Griffin, and Tang, as particularly cited, does not explicitly teach:
wherein when the command is a previous command, the processor is further configured to replace the superimposed template image displayed in the window on the touchscreen of the mobile device with an image of a previous item.
	Dipin (FIG. 1, see also FIG. 3) teaches:
wherein when a command is a previous command (e.g., touch and drag motion on screen 120 in a rightward direction) (FIG. 1 and [0066]-[0068]), a processor (see [0295]) is further configured to replace a first image and a second image in a window (100) (e.g., music icon image and settings icon image on screen 130) on a touchscreen (1300 and [0205]) of a mobile device (wearable device 1000 and [0066]) with an image of a previous item (e.g., email icon, play icon, documents icon, and camera icon image of a previous screen 130 image item) (FIG. 1 and [0068]).
Thus, Friedman as modified by Jung, Griffin, Tang, and Dipin teaches:
wherein when the command is a previous command, the processor is further configured to replace the superimposed template image displayed in the window on the touchscreen of the mobile device with an image of a previous item (wherein when a command is a previous command, a processor to replace a first image and a second image in a window on a touchscreen of a mobile device with an image of a previous item as taught by Dipin combined with a superimposed template image displayed in a window on a touchscreen of a mobile device of Friedman as modified by Jung).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Friedman as modified by Jung, Griffin, and Tang, as particularly cited, to include: the features taught by Dipin, in order to obtain the benefit of enabling scrolling of screens (Dipin: [0068]).

Regarding claims 23 and 29, these claims are rejected under similar rationale as claim 35 above.


Claims 5-7, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in US 2013/0204739 A1 (hereinafter Friedman) in view of Jung in US 2012/0260208 A1 (hereinafter Jung), in further view of Griffin in US 2012/0146911 A1 (hereinafter Griffin), in further view of Tang in US 2016/0096706 A1 (hereinafter Tang), in further view of Chang in US 2015/0029110 A1 (hereinafter Chang), and in further view of Wang et al. in US 2016/0110100 A1 (hereinafter Wang).

Regarding claim 19, Friedman as modified by Jung, Griffin, and Tang teaches:
The system of claim 15.
However, it is noted that Friedman as modified by Jung, Griffin, and Tang, as particularly cited, does not teach:
wherein the number of template images includes a heart shape.
	Chang (FIGs. 4 and 10A-K) teaches:
wherein a number of template images (10a-k) includes a heart shape (10a, see also L1) ([0034] and [0040]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Friedman as modified by Jung, Griffin, and Tang, as particularly cited, to include: the features taught by Chang, such that Friedman as modified, as particularly cited, teaches: the claimed features, in order to obtain the benefit of providing a symbol-oriented touch screen device (Chang: see [0005] and [0006]).
	However, it is noted that Friedman as modified by Jung, Griffin, Tang, and Chang, as particularly cited, does not teach:
wherein the number of template images includes a rectangular shape.
	Wang (FIGs. 4 and 5) teaches:
wherein a number of template images includes a rectangular shape ([0031] and [0032]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Friedman as modified by Jung, Griffin, Tang, and Chang, as particularly cited, to include: the features taught by Wang, such that Friedman as modified, as particularly cited, teaches: the claimed features, in order to obtain the benefit of “triggering display of an application.” (Wang: [0001]).

Regarding claims 5 and 12, these claims are rejected under similar rationale as claim 19 above.

Regarding claim 20, Friedman as modified by Jung, Griffin, Tang, Chang, and Wang teaches:
The system of claim 19, wherein the processor (Friedman: see [0128] and [0166] (i.e., a processor must connect to the touch screen input interface in a smartphone (or tablet) device in order to perform the function of touch); Jung: FIG. 1, [0062], and [0064]-[0066], see also [0143]; it would have been obvious to one of ordinary skill in the art to include the processor as it relates to the claimed functions because it would have been within the general skill of a worker in the art to select known features on the basis of their suitability for the intended use) is further configured to:
save the superimposed template image or the superimposed image of the first touch and drag motion to a file (Friedman: see [0120] and [0165]-[0168] (i.e., save the superimposed image of the activated filled in color heart image and the image of the initial item, e.g., image of a “bear” item shown in Figs. 14F and 14K, to a file); Jung: FIG. 9B and [0130] (i.e., superimposed image of an initial item (virtual keypad VKP with English characters in FIG. 9B) and a template image (e.g., a template image of an English alphabet letter “S” of the first touch and drag motion (finger motion in FIG. 9B)) to a file; it would have been obvious to one of ordinary skill in the art to include the claimed feature because it would have been within the general skill of a worker in the art to select a known feature on the basis of its suitability for the intended use), and 
transmit the file to a third party (Friedman: see [0120], [0128], and [0165]-[0168] (i.e., the processor coupled to the touch screen interface inherent in a smartphone (or tablet device) indirectly transmits the file to a third party via the Internet); Jung: FIG. 9B and [0130] (superimposed image of an initial item (virtual keypad VKP with English characters in FIG. 9B) and a template image (e.g., a template image of an English alphabet letter “S”); it would have been obvious to one of ordinary skill in the art to include the claimed feature because it would have been within the general skill of a worker in the art to select a known feature on the basis of its suitability for the intended use).
	The motivation to combine the references is the same as discussed in claim 15 above.

Regarding claims 6 and 13, these claims are rejected under similar rationale as claim 20 above.

Regarding claim 21, Friedman as modified by Jung, Griffin, Tang, Chang, and Wang teaches:
The system of claim 20.
	However, it is noted that Friedman does not teach:
wherein the processor is further configured to display time concurrently in the window.



	Jung (FIGs. 1, 9B, 10A, and 12) teaches:
wherein a controller (180) is further configured to display time (“AM 12:34”) concurrently in a window (touchscreen 151 window) (FIGs. 1 and 9B, see also FIGs. 10A, and 12).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the processor taught by Friedman to include: the features taught by Jung, such that Friedman as modified teaches: the claimed features, in order to obtain the benefit of providing the current time to a user (Jung: see FIG. 9B).

Regarding claims 7 and 14, these claims are rejected under similar rationale as claim 21 above.


Claims 24, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in US 2013/0204739 A1 (hereinafter Friedman) in view of Jung in US 2012/0260208 A1 (hereinafter Jung), in further view of Griffin in US 2012/0146911 A1 (hereinafter Griffin), in further view of Tang in US 2016/0096706 A1 (hereinafter Tang), in further view of Chang in US 2015/0029110 A1 (hereinafter Chang), in further view of Wang et al. in US 2016/0110100 A1 (hereinafter Wang), and in further view of Gaw in US 7,930,220 B1 (hereinafter Gaw).

Regarding claim 36, Friedman as modified by Jung, Griffin, Tang, Chang, and Wang teaches:
The system of claim 19.
However, Friedman as modified by Jung, Griffin, Tang, Chang, and Wang does not teach: 
wherein the rectangular shape indicates gift wrapping.
Gaw (FIG. 2) teaches:
wherein a rectangular shape (see 209) indicates gift wrapping (209) (see col. 5, ll. 25-27).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the rectangular shape taught by Friedman as modified by Jung, Griffin, Tang, Chang, and Wang to include: the features taught by Gaw, such that Friedman as modified teaches: the claimed features, in order to obtain the benefit of “allow[ing] a user to specify that the item be gift wrapped… .”  (Gaw: col. 5, ll. 25-27).

Regarding claims 24 and 30, these claims are rejected under similar rationale as claim 36 above.


Claims 27, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in US 2013/0204739 A1 (hereinafter Friedman) in view of Jung in US 2012/0260208 A1 (hereinafter Jung), in further view of Griffin in US 2012/0146911 A1 (hereinafter Griffin), in further view of Tang in US 2016/0096706 A1 (hereinafter Tang), in further view of Min et al. in US 2015/0105125 A1 (hereinafter Min), and in further view of Mandyam et al. in US 2012/0150620 A1 (hereinafter Mandyam).

Regarding claim 39, Friedman as modified by Jung, Griffin, and Tang teaches:
The system of claim 38.


However, it is noted that Friedman as modified by Jung, Griffin, and Tang, as particularly cited, does not teach:
wherein the display context comprises: 
a display image of a watch dial; and 
symbols corresponding to hours on the watch dial.
Min (FIGs. 8A-8B, 11C, 14A, 19A, 20A, 21, and 24) teaches:
wherein a display context further comprises:
a display image of a watch dial (FIGs. 8A-8B and [0211], see also FIG. 11C and [0234], FIG. 14A and [0276], FIG. 19A and [0316], FIG. 20A and [0321], FIG. 21 and [0329], and FIG. 24 and [0348]-[0351]); and 
symbols corresponding to hours on the watch dial (FIGs. 8A-8B and [0211], see also FIG. 11C and [0234], FIG. 14A and [0276], FIG. 19A and [0316], FIG. 20A and [0321], FIG. 21 and [0329], FIG. 24 and [0348]-[0351], and [0244] (i.e., situational information)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display context taught by Friedman as modified by Jung, Griffin, and Tang, as particularly cited, to include: the features taught by Min, such that Friedman as modified, as particularly cited, teaches: the claimed features, in order to obtain the benefit of increasing user friendliness by providing a “mobile terminal that can be worn on a user’s wrist.”  (Min: [0003]). 
However, it is noted that Friedman as modified by Jung, Griffin, Tang, and Min, as particularly cited, does not teach:
each symbol representing a category of at least one offer of an item for purchase.


Mandyam teaches:
each identifier representing a category of at least one offer of an item for purchase (see [0045]-[0049] (advertisement identifiers), see also [0017] (temporal context of content image), [0061], [0063], [0065], and [0066] (advertisements based on factors such as location and time of day), [0067] (advertisements based on other factors)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the symbol taught by Friedman as modified by Jung, Griffin, Tang, and Min, as particularly cited, to include: the features taught by Mandyam, such that Friedman as modified, as particularly cited, teaches: the claimed features, in order to obtain the benefit of enabling a user to identify items for purchase for different categories (Mandyam: see [0045]).

Regarding claims 27 and 33, these claims are rejected under similar rationale as claim 39 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.



/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/17/2022B